Walls Reg. Hosp. v. Altaras                                         















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-289-CV

     WALLS REGIONAL HOSPITAL, ET AL.,
                                                                                              Relators
     v.

     HONORABLE TOMMY ALTARAS, JUDGE,
     COUNTY COURT AT LAW NO. ONE,
     JOHNSON COUNTY, TEXAS,
                                                                                              Respondent
 

 Original Proceeding
                                                                                                    

O P I N I O N
                                                                                                    

      Walls Regional Hospital and individuals associated with it ("Walls") seek leave to file a
Petition for Writ of Mandamus against Hon. Tommy Altaras, Judge of the County Court at Law
Number One of Johnson County, to require him to vacate an order signed on August 31, 1994.
      A writ of mandamus may be issued to correct a "clear abuse of discretion."  Walker v.
Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).  However, issuance of the writ
is limited to those instances in which no adequate remedy by appeal exists.  Id. at 840; Jampole
v. Touchy, 673 S.W.2d 569, 572-73 (Tex. 1984) (orig. proceeding).
      Walls characterizes Judge Altaras' order as "granting injunctive relief."  An interlocutory
appeal is available to test the propriety of a temporary injunction.  See Tex. Civ. Prac. & Rem.
Code Ann. § 51.014; Tex. R. App. P. 42.  Thus, we must deny Walls' Motion for Leave to File
Petition for Writ of Mandamus.
      Because we deny the motion, we also deny the ancillary motion for immediate temporary
relief.
                                                                                 PER CURIAM


Before Justice Cummings and
          Justice Vance
          (Chief Justice Thomas not participating)
Motion for leave to file denied
Opinion delivered and filed September 21, 1994
Do not publish